Citation Nr: 1213543	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The PTSD is characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2005 and February 2006 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006, May 2006, August 2006, and March 2007 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's PTSD.  The record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an evaluation in excess of 50 percent for PTSD.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2011). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

VA treatment notes from October 2005 indicate that the Veteran had been spending most of his time by himself.  The Veteran did a lot of pacing at home and could not say why he did so.  He continued to not drink but had a strong urge to do so.  On examination affect was anxious and apprehensive.  He was dressed neatly but his hair was somewhat disheveled.  The Veteran engaged appropriately in conversation, speech was spontaneous, eye contact was appropriate, sensorium was clear, and he was fully oriented.  Judgment and insight were poor and thought processes were coherent, logical and goal-directed, and there was no evidence of psychosis.  The Veteran did not have suicidal or homicidal ideation.  He reported the following symptoms of PTSD: guilt over things done in the military, distress when reminded of things that happened in the military, being emotionally distant from others, nightmares of things that happened in the military, trouble staying asleep at night, survivor guilt, not enjoying things he used to enjoy, difficulty keeping jobs, trouble concentrating, not enjoying the company of others, jumping at unexpected noises, using alcohol to sleep or forget about things from the military, feeling uncomfortable in crowds, avoidance of reminders of military service, difficulty expressing feelings, and flashbacks.

At another October 2005 VA treatment the Veteran said that he spent his time alone in his house and did not like to be around other people.  He occupied himself by watching television occasionally, "piddling" around his home, and pacing. 

November 2005 treatment notes indicate that the Veteran had nightmares, flashbacks, intrusive thoughts, irritability, anxiousness, hypervigilance, depressed mood, and an altered sleep pattern.  The Veteran did not have any current suicidal or homicidal thoughts.  The treating provider noted that the Veteran made appropriate eye contact but was slow to engage.  The Veteran had some psychomotor agitation.  Mood was depressed and affect was tense.  Cognition, judgment and insight were grossly intact.  The Veteran was diagnosed with PTSD and assigned a GAF score of 46.  A personality assessment inventory showed symptoms suggestive of anxiety, specific fears or worries, depression, and confusion in coping with the world's demands.  It was noted that he appeared to be experiencing considerable anxiety.  The Veteran felt that sometimes his thoughts were broadcast so that others could hear them, that others could read his thoughts, and that there were people who tried to control his thoughts.

At another November 2005 treatment the Veteran reported being isolated socially and that he felt uncomfortable at his bricklaying job because he had to be around others.  His brothers and parents provided some social support, and the therapist felt that the Veteran's treatment needed to begin with substance abuse treatment.  The Veteran was neatly dressed and engaged appropriately in conversation.  Speech was spontaneous, eye contact was appropriate, and the Veteran was fully oriented.  Judgment and insight were questionable.  There was no evidence of psychosis or suicidal or homicidal ideation.

The Veteran said at December 2005 treatment that his nightmares were less frequent, and he thought that taking paroxetine might have decreased the severity of his symptoms.  He was assigned a GAF score of 46.

At March 2006 VA treatment the Veteran reported the following symptoms of PTSD: nightmares about military service, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle reflex, irritability, isolation, intolerance of crowds, altered sleep pattern, and avoidance of events that remind him of military service.  The Veteran was slow to engage and had some psychomotor agitation.  Speech was normal, mood was depressed, and affect was tense.  The Veteran denied suicidal or homicidal ideation, and cognition, judgment and insight were grossly intact.  It was noted that the Veteran had significant PTSD symptoms causing severe impairment in all areas of life, including occupational, social, emotional, and cognitive.  He was assigned a GAF score of 42.

The Veteran had an examination in March 2006 arranged through VA QTC services, and it was noted that he was "quite anxious."  He said that he had nightmares related to being drafted and to combat in Vietnam.  The Veteran was taking paroxetine, which had helped some.  A note from the Veteran's treating provider stated that he needed continuous treatment.  He had worked as a bricklayer since service and had very poor relationships with supervisors and coworkers.  The Veteran also said that he had a hard time socializing and making friends.  He said that it was getting harder and harder to function, he continued to have nightmares, and his depression was getting worse.  Traumatic events were re-experienced by recollections on a daily basis, distressing dreams two to three times a week, and intense distress at exposure to similar events like loud noises.

On examination the Veteran was anxious, restless, and talkative.  He was alert and oriented to time, place, person, and the purpose of the visit.  Appearance and hygiene were casual but appropriate, and behavior was appropriate.  Mood was abnormal and speech was abnormal in that he was very circumstantial and repetitive in his history.  The Veteran had panic attacks once a week during which he felt extremely nervous, and he was mistrustful of others.  There were mild memory problems, and he denied suicidal or homicidal ideation.  The diagnosis was PTSD and alcohol abuse in early remission, and a GAF score of 55 was assigned. 

A cousin of the Veteran wrote in May 2006 that he had tried to hire the Veteran to work for him several times, which necessitated the Veteran sleeping on his couch.  The Veteran had been unable to perform any work because he had nightmares and got little sleep.  Others in the house could not sleep either because the Veteran was loud during his nightmares.

The Veteran had another examination in November 2006 arranged through VA QTC services with the same examiner as in March 2006.  He had stopped taking Paxil since March and his symptoms had worsened.  There had been an increase in his current memories of Vietnam, nightmares, and flashbacks.  A captain he served with was often on television discussing the war in Iraq, and this increased the Veteran's distress.  He only slept two to three hours a night, and during the day he had increasing angry outbursts.  The Veteran was working less because he was too anxious to drive outside his city and due to a hernia.  He was isolated in his day-to-day life and did not have any hobbies.  The examiner noted that the Veteran's appearance was disheveled.

On examination the Veteran was alert and oriented to time, place, person and purpose of the visit.  Hygiene showed signs of neglect due to anxiety.  Behavior was appropriate, mood was anxious and depressed, and the mood problems were near continuous and caused unprovoked irritability and affected motivation.  The Veteran had panic attacks on a daily basis that were precipitated by loud noises or crowds.  These lasted for a few minutes, during which he had palpitations and felt very nervous.  The Veteran was suspicious by nature but had no delusions.  He denied any hallucinations or obsessional rituals.  The Veteran did not have impaired judgment or impaired abstract thinking but he had mild memory problems such as forgetting names, directions, and recent events.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran had behavioral, cognitive and social affective symptoms attributed to PTSD.  The examiner assigned a GAF score of 55.

The examiner wrote that the functional impairments caused by the PTSD were severe anxiety, social withdrawal, only maintaining bare employment, and lack of leisure activities.  The Veteran only took care of himself in a minimal way.  The prognosis for improvement with treatment was fair.

The Veteran's daughter wrote in a statement submitted to a senator in February 2007 that the Veteran could not deal with strangers and asked her to help him.  She wrote that at times he could not remember what year it was and that he never slept at night.

The Veteran had a VA examination in July 2011 at which he said that his children were supportive and that he enjoyed spending time with his grandchildren.  He had friends he saw once a month.  On a typical day he watched television and walked around outside, and his hobby was fishing.  He retired a few months before because of hernias that interfered with his work.  Activities of daily living were intact.  He had not had any psychiatric treatment since the November 2006 examination, and he drank approximately eight beers five days a week.

The Veteran described his current mood as "nervous" and said that he had ongoing symptoms of anxiety.  He had difficulty with sleep, and his energy level was low during the day.  The Veteran continued to have symptoms of reexperiencing events, nightmares, avoidance, and numbing.  The examiner noted that there were no symptoms of generalized anxiety, panic, mania, psychosis, or obsessive compulsive behavior.  The Veteran was appropriately groomed and casually dressed, and his manner was cooperative.  Eye contact was appropriate and speech was unremarkable.  There was no evidence of hallucinations or delusions, mood was euthymic, and affect was mood congruent.  Current homicidal and suicidal ideation, plan and intent were denied.  The Veteran was oriented to person, place, date and situation, and concentration was good on testing.  

The examiner assigned a GAF score of 60 and felt that the Veteran had moderate symptoms that caused some level of functional impairment.  He generally functioned satisfactorily with regard to routine behavior and self care.  The examiner did not feel that the Veteran was precluded from working from a psychiatric standpoint.

The Veteran's PTSD has not been characterized by occupational and social impairment with deficiencies in most areas, as is required for a 70 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  The examination results indicate that he was consistently oriented to time, place, person and situation/purpose.  While he was socially isolated, the Veteran appears to have maintained relationships with his children and a few friends.  The record does not show suicidal or homicidal thoughts, and treatment records and examination results show that judgment and insight were intact.  The examination results also only indicated mild memory deficiencies.  The November 2006 examiner noted that while the Veteran was suspicious, he did not have any delusions.  

The July 2011 VA examiner opined that the Veteran had moderate symptoms that caused some level of functional impairment, and he generally functioned satisfactorily with regard to routine behavior and self care.  The statements from family members and the Veteran's own reports indicate that he has had severe difficulty sleeping, panic attacks, and that his PTSD symptoms affect his life on a daily basis, including employment.  However, he reported at the July 2011 examination that he had recently retired because of hernias.  The Veteran's GAF scores have ranged between 42 and 60, which indicates mild to serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The overall disability picture does not indicate that the Veteran has had occupational and social impairment, with deficiencies in most areas; nor were there any other manifestations of PTSD, listed or otherwise, that would warrant assignment of an evaluation in excess of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time).  Hart, supra.  However, there is no identifiable period of time during which the PTSD was more disabling than reflected in the ratings assigned.  Thus, "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required. 

The preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for PTSD.  There is no doubt to be resolved, and an increased rating is not warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


